Title: To George Washington from William Fairfax, 5 July 1754
From: Fairfax, William
To: Washington, George



Dear Sir
Alexandria 5th July 1754

I came hither at our Governor’s Request to view Captn Clarke’s Compa. & Captn Rutherford’s under the Care & Command of Capt. Ogilvie, who I am told have been delayd & retarded many Days, By the Muster It appeard they are not compleat.

Colo. Innes is at Winchester, waiting for these and two Compas. of his own Men now here, the rest to march from No. Carolina by Land. It will yet require a long Time before They can join You and make You regret the Hours—till then You can do little but Guard, Look out, and now & then bring in a stragling Party of other Embassadors. Thô I sometimes Flatter my Self the brave Dinwiddie & Monacatoocha (whom I desire to take the Name of Washington) will exert their Power & Skill to defeat all the Wiles of the suttle French And as by our Forces not joyning Sooner, the French have gaind the more Time to augment and strengthen their Garrisons, the most effectual & least hazardous Method to regain our Fort and Lands Seems to be, a Prevention of all supply of Provisions which a good Encampment near Them and active Scouts of our brave Indian Warriors might accomplish, And I hope our Treaty at Albany has engagd the Six Nations & Allies who reside between the Ohio & Canada to intercept all Supplys intended; whereby their present Provisions must Soon be expended. Majr Carlyle dayly expects a £1000 from Mr Allen of Philadelphia, and is to be with the Governor in less than a Fortnight to receive abt £1500, the Governor having applied to the Council who have consented that the Receivr Genl should lend £2000 out of the 2s. ⅌ Hhd Fund to the Public Treasurer to answer the Drafts on Him. In short every probable Step has been taken to purchase and send You the necessary Provisions & to assist the March of the Forces that are following. You cannot well guess at the Fatigue Mr Carlyle undergoes to acquit Himself of the various Demands, the different Corps make. It will give Me the greatest Pleasure to know from You that Colo. Innes, Captns Clarke, Mackay & Ogilvie begin and likely to hold a good Union of Friendship, Councils and joint Operations to fulfil his Majesty’s Commands and Expectations from Them—I have no doubt of your friendly Agreement with Them on their own Merit, but may be enlargd for your late Brothers Sake, formerly known to Colo. Innes & Capt. Clarke on the Carthagena Expedition.
G. Fx has been lately visited wth the wonted Agues & Fevers, but hopes Soon to amend as Mrs Fx, Miss Bety Cary & Miss Hannah returnd to Us last Sunday, And I left them on Monday to muster the Soldiers here; have not heard from Them who

know not of my present Writing. I suppose You will at least have Weekly Matter to insert in our Gazette which your Friends & Mr Hunter will be glad to Publish. Lt. Colo. Grainger & Capt. Woodrow I believe You will find worthy of yr Acquaintance. Mr Henry Vanmeter now here has engagd to Send You Beeves and wt else his Influence can get for You that’s wanting—In short yr Friends are very anxious to have You constantly & wel supplied. As Mr Carlyle writes, I need not add more particulars, referring to Him, Majr Clarke &c. Please to make my Sincere Complements & best Wishes known to your worthy Officers, my Brethren & faithful Warriors Dinwiddie[,] Washington & Fairfax likewise to all other the cordial Allies of Great Britain—I remain dear Sir Yr truly affecte Friend &c.

W. Fairfax

